Citation Nr: 1236583	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

2. Entitlement to a separate compensable evaluation for a medial meniscus tear of the left knee to include instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claim has been transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to an evaluation greater than 10 percent based on limitation of motion for degenerative joint disease of the right knee, and also a separate compensable evaluation based on instability for a medial meniscus tear of the left knee.  At the May 2011 Board hearing, the Veteran testified that he had been provided a VA examination in April 2011, which in pertinent part addressed the left knee.  This VA examination has not been associated with the Veteran's paper or virtual claims file, nor has it been considered on adjudication in the first instance by the Agency of Original Jurisdiction (AOJ).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the April 2011 VA examination report, and any other outstanding VA treatment records and reports.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Review the April 2011 VA examination report.  If, and only if, the examination does not adequately address the Veteran's assertions of left knee instability (see, e.g., May 2011 Board hearing transcript at 3-4), schedule him for a new VA examination to determine the current severity of his left knee disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is to perform all required and necessary tests, to include x-rays and range of motion and stability testing.  The examiner must fully describe the current status of the service connected left knee disabilities, specifically commenting on the Veteran's assertion of instability of the left knee.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction provided him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


